Citation Nr: 1719422	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  14-05 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to separate disability ratings for service-connected sleep apnea, chronic bronchitis, asthma, chronic obstructive pulmonary disease (COPD), and allergic bronchospasms.  

2.  Entitlement to an initial disability rating in excess of 50 percent for sleep apnea.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran served on active duty from May 1979 to May 1981. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for sleep apnea effective August 31, 2012 and assigned a single 50 percent disability rating which encompassed the newly service-connected sleep apnea and the previously service- connected chronic bronchitis, asthma, COPD, and allergic bronchospasms. 

The Veteran appealed, disagreeing with the RO's discontinuation of his prior 30 percent disability rating for chronic bronchitis, asthma, COPD, and allergic bronchospasms and requested he be assigned both the 50 percent rating for his sleep apnea and the 30 percent rating for his other respiratory disabilities.  He did not disagree with the effective date.  

The Veteran testified before the undersigned Veterans Law Judge during a video conference hearing in October 2015.  A transcript of the hearing is of record.  

A January 2016 Board decision denied entitlement to separate disability ratings for service-connected sleep apnea, chronic bronchitis, asthma, COPD, and allergic bronchospasms, and also denied entitlement to an initial disability rating in excess of 50 percent for sleep apnea.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, pursuant to a Joint Motion for Remand (JMR), entered an Order in December 2016 vacating that Board decision and remanded the case to the Board for compliance with the JMR.  

In a February 8, 2017 letter the Veteran elected to discharge the attorney that represented him and to proceed before the Board "pro se."  By a letter of that same date the attorney withdrew from representing the Veteran.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The January 2016 Board decision found that the use of the conjunctive "and" in 38 C.F.R. § 4.96 precluded assigning separate ratings, for combination, for disabilities rated under Diagnostic Codes (DCs) 6819 and 6820 or with DC 6600 through 6817 or 6822 through 6847.  That regulation mandated that a single rating is assigned under the DC which reflects the predominant disability, with elevation to the next higher evaluation when warranted.  The Board also noted, and rejected, arguments that manifestations of service-connected sleep apnea differed from those of his other respiratory illness so as not to precluded separate ratings under 38 C.F.R. § 4.14 which prohibits pyramiding; and the argument that sleep apnea was not a pulmonary disorder in light of a study by the National Institute of Health describing COPD and sleep apnea as separate disorders, including the argument that the former affected him during the day time while the latter affected him at night.  In fact, the Board noted that despite these arguments, it was bound by the mandate within 38 C.F.R. § 4.96.  

Likewise, the Board rejected the argument that assigning a single ratings for the service-connected pulmonary disabilities together with a rating for sleep apnea resulted in a reduction requiring the application of 38 C.F.R. § 3.105 because there was no actual reduction in the amount of compensation payable to the Veteran.  

The JMR indicates that there were three (3) flaws with the Board's January 2016 decision.  

First, how it determined that CSA (central sleep apnea) was the predominant condition, and thus, DC 6847 would apply.  In this regard, it was stated that while the Board noted consideration of other DCs, it failed to provide any explanation as to which DCs were considered, or why those DCs were ruled out, to include any explanation as to why those DCs would not have provided Appellant with a higher rating than the one he is currently assigned.  Thus, on remand, the Board was to reassess the applicability of the other potential DCs, and explain why it chooses to apply the DC it would apply at that time.  

Second, the Board failed to adequately explain why the Veteran's symptomatology did not warrant referral to the Director of Compensation Service (Director) for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  While the JMR noted that while the Board observed that higher schedular ratings were possible, the purpose of an extraschedular rating was to allow for ratings for symptomatology that falls outside the rating schedule, and it was stated that "[i]t is unclear to the parties what relevance the fact that a 100 percent rating for CSA exists has to whether the 50 percent rating assigned is appropriate."  Page 5 of the JMR.  

In this regard, the Board points out that, generally, the assignment of a higher schedular rating than that which a Veteran receives requires that there be met additional rating criteria, in addition to or above those currently assigned.  For example, the currently assigned 50 percent rating for sleep apnea, DC 6847, requires use of breathing assistance device such as continuous airway pressure (CPAP) machine; whereas, the next higher, and maximum rating under that DC requires one of at least three additional criteria not previously considered in rating less than the maximum, i.e., chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.  

The JMR stated that "simply because a higher rating exists within the rating schedule does not adequately explain why a claimant would not be entitled to referral for an extraschedular rating."  Page 5 of the JMR.  

The JMR specifically stated that upon remand the "Board must adequately consider whether Appellant's symptomatology is contemplated by the rating schedule, without consideration as to the availability of a higher schedular rating, which he does not qualify for."  Page 5 of the JMR.  

In this regard, while the Board respects the provisions of the JMR, such a provision is simply not in accordance with the caselaw.  

A precedential decision of the Court in Thun v. Peake, 22 Vet. App. 111,115 (2008) held that "[t]he threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available [italics added] schedular evaluations for that service-connected disability are inadequate..."  Thus, while it was "unclear" to the parties of the JMR "what relevance the fact that a 100 percent rating for CSA exists as to whether the 50 percent rating assigned is appropriate" the Court's holding in Thun, 22 Vet. App. 115 (2008) provides such clarity.  Implicitly, the holding in Thun, Id., was that to limit consideration only to the criteria provided for the currently assigned rating would preclude, in determining whether the schedular criteria in the Rating Schedule were adequate, consideration of all criteria used in rating a particular disability.  

For example, in this case in considering whether the Rating Schedule is adequate under 38 C.F.R. § 3.321(b)(1), the provision agreed upon in the JMR would preclude the Board from considering the three additional criteria which are potentially available for the next higher rating of 100 percent, i.e., chronic respiratory failure with carbon dioxide retention; cor pulmonale; and need for a tracheostomy.  

Moreover, other schedular criteria under potentially applicable DC include consideration of such matters as Forced Expiratory Volume in one second (FEV-A1 and the ratio of FEV-1 to Forced Vital Capacity (FVC); Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)); cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension; episode(s) of acute respiratory failure; requiring outpatient oxygen therapy; visits to a physician for required care of exacerbations; use of systemic (oral or parenteral) high dose corticosteroids; and use of immuno-suppressive medications.  See DCs 6600 (bronchitis), 6602 (asthma), and 6604 (COPD).  

Stated even more simply, the Court's caselaw has established that whether higher schedular rating are "available" is a factor, albeit not the only factor, for consideration of whether the Rating Schedule is adequate for rating purposes (the first analytic step set forth in Thun v. Peake, 22 Vet. App. 111 (2008)).  

Accordingly, this provision in the JMR is simply not in accordance with caselaw and, thus, is not binding on the Board.  

The JMR also stated that "the Board provided inadequate reasons or bases for its determination that consideration under Johnson, [v. Shinseki, 26 Vet. App. 237, 244 (2013), rev'd on other grounds by Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014)] for the combined effects of Appellant's conditions, would not apply."  

Third, the JMR stated that the Board did not adequately assess whether the Veteran was entitled to a TDIU rating.  The JMR noted that the Board stated that there was "no evidence of unemployability due to the service-connected [CSA. [central sleep apnea]]."  However, the "Board failed to consider all relevant evidence of Record, to include a statement in a 2014 Sleep Apnea Disability Benefits Questionnaire (DBQ) where Appellant's physician stated that he had difficulty concentrating and focusing because of his CSA, and that "[h]e randomly falls asleep during the day when sitting."  Page 6.  Thus, in this case the Veteran's employment history is a matter for consideration.  See generally Colayong v. West, 12 Vet. App. 524, 536 (1999). 

Also, the JMR stated that "while Appellant's only DC is for CSA, that rating encompasses numerous other conditions, to include COPD and asthma" and that when providing its analysis of whether the Veteran warranted a rating pursuant to 38 C.F.R. § 4.16(b)[extraschedular TDIU rating], the Board only provided discussion of CSA but that this "rating encompasses numerous other conditions, to include COPD and asthma."  Moreover, "[o]n remand, the Board must discuss all relevant evidence of record, and also must provide adequate consideration of all of Appellant's service-connected respiratory conditions."  

In this case, the Veteran's only other service-connected disability is residuals of a tendon repair of the left thumb with osteoarthritis, status post (SP) left "TMC" arthroplasty which is assigned a noncompensable disability rating under Diagnostic Code 5228.  Because his compensable rating for service-connected sleep apnea, chronic bronchitis, asthma, COPD, and allergic bronchospasms does not meet the schedular criteria under 38 C.F.R. § 4.16(a) for a TDIU rating, only extraschedular TDIU entitlement, under 38 C.F.R. § 4.16(b), is at issue (unless upon remand a 60 percent or higher rating is assigned for this disorder).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify, and provide appropriate release(s) for any private care providers who may possess new or additional evidence pertinent to the issues on appeal.  

If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record on appeal.  

2.  Obtain copies of up-dated records of any relevant VA treatment the Veteran and associate such with the record on appeal.  

3.  Afford the Veteran a comprehensive examination to determine the severity(ies) of his service-connected sleep apnea, chronic bronchitis, asthma, COPD, and allergic bronchospasms.  

The Veterans electronic (Virtual VA and VMBS file), must be made available to the examiner.  

All indicated tests and studies, to include chest X-rays if necessary, should be accomplished (with all results made available to the examiner for completion of his or her report), and all clinical findings should be reported in detail.  

The examiner is asked to state which of the Veteran's service-connected disabilities is the Veteran predominant disability.  The rationale for this opinion should be set forth in as much detail as possible.  

The Veteran should be afforded pulmonary function testing (PFT) which should include an opinion as to which of the possible measures of respiratory function best describes the Veteran's respiratory impairment.  

The evaluation should address at least the following factors: 

A required use of breathing assistance device such as continuous airway pressure (CPAP) machine; 

chronic respiratory failure with carbon dioxide retention; 

cor pulmonale (right heart failure); 

any need for a tracheostomy; 

Forced Expiratory Volume in one second (FEV-1);

the ratio of FEV-1 to Forced Vital Capacity (FVC); 

Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)); 

pulmonary hypertension; 

episode(s) of acute respiratory failure; 

requiring outpatient oxygen therapy; 

visits to a physician for required care of exacerbations; 

use of systemic (oral or parenteral) high dose corticosteroids; 

and use of immuno-suppressive medications.  

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected disabilities on his ability to work alone or acting together with the only other service-connected disorder of residuals of a tendon repair of the left thumb with osteoarthritis, SP left "TMC" arthroplasty.  

In doing so, the examiner should elicit from the Veteran and the record for clinical purposes, a full work and educational history. 

4.  In light of the fact that entitlement to a TDIU rating on an extraschedular basis is now at issue, send the Veteran a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, and request that he fully execute and return that form to the RO.  

5.  In light of the fact that entitlement to a TDIU rating on an extraschedular basis is now at issue, contact the Veteran and request that he provide copies of his Federal Income tax returns since he filed his claim for an increased rating in 2012.  

6.  The RO should refer the matter of entitlement to a an initial disability rating in excess of 50 percent for sleep apnea, with chronic bronchitis, asthma, COPD, and allergic bronchospasm, on an extraschedular basis, to VA's Director of Compensation Services for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  This must include consideration and the application of the Federal Circuit's decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) as to awarding an extraschedular rating on the basis of the collective impact of service-connected disabilities.  

7.  Refer the claim for a TDIU rating to VA's Director of Compensation Services for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). 

8.  Thereafter, in light of the submission of additional evidence during this appeal, and following all development requested herein including referral of the above mentioned matters to the Director of Compensation Services for consideration of an extraschedular rating under both 38 C.F.R. § 3.321(b)(1) as well as 38 C.F.R. § 4.16(b), the AOJ should readjudicate the claims.  

9.  If the claims remain denied issue an SSOC to the Veteran and his attorney and provide them with the appropriate period of time within which to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

